DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li (TW 201122819) in view of Fram (US 2017/0038926 A1) and Passeri et al. (US 20170351396 A1, hereinafter, Passeri). 
 	Regarding claim 1, Li teaches an operating method, utilized in a display device (Fig. 2, personal computer 26), wherein the display device displays a plurality of display areas (page 9, the remote management program AP has a picture-in-picture mode of operation), a first (Fig. 3, page 9, in the split screen operation mode, the user can select a plurality of controlled computers as image sources from the plurality of controlled computers 220a, 220b, 240a, 240b by using the user interface provided by the remote management program AP), and the first computer device is controlled by an input device (Any of controlled computers 220 can be controlled by personal computer 26), the operating method comprising: 
 	determining whether an input signal generated by a user through the input device is operated in a second display area different from the first display area in the plurality of display areas (Fig. 3, page 10, the user interface displays the names of all controlled computers on the screen of the management computer 26 for the user to select.  The user can select or tick the selected computer),
	displaying a window (Fig. 3, the management computer 26 window W in split screen operation mode),
	wherein contents of the window are not generated by the first computer device (p. 10, in the split screen operation mode the management computer 26 obtains the image signals of the controlled computers 220a, 220b, 240a, 240b from the controlled computers 220a, 220b, 240a, 240b meaning the contents are generated by the controlled computers).
 	Li teaches the ability to control a remote computer device when the input signal generated by the user is operated in a second display area, however, does not teach displaying a menu window after moving a cursor corresponding to the input device from the first display area to the second display area, and wherein displaying a menu window wherein contents of the menu window are not generated by the first computer device.
(Fig. 1 and 3, display device 104 which displays a graphical menu 140/150 on a screen 160/310 wherein the graphical menu comprises a plurality of regions 320-327.  Each region corresponds a display area.  Each of regions 321-327 comprises an icon 141-148. Region 321 corresponds to a first display area showing an icon 141 wherein an icon shows images of a computing system 100), and the first computer device is controlled by an input device (Fig. 1, computing system 110 comprises I/O devices 110 such as a mouse 130), the operating method comprising: 
determining whether an input signal generated by a user through the input device is operated in a second display area different from the first display area in the plurality of display areas after moving a cursor corresponding to the input device from the first display area to the second display area (Fig. 3 and 6, the computing device has the capability to determine if a user moves the mouse cursor 303 into any one of the image regions 321-327, or in this case, movement from a first region 321 to a second region 322. [0085], “permanent selection” of an icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, corresponds to an input signal generated by the user through the mouse input device when operated in the second display region or area 322); and
 when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area of the computer device ([0081], Fig. 6B steps 620 and 630 describe the process of “permanent selection” of an icon which results in a menu being displayed.  A user selects an icon in a second region, for example icon 152 in region 322, and a menu will be displayed. See [0085], permanent selection of icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, for example, results in display of a new graphical menu 180. Regarding the amended limitations, examiner again cites figures 6a and 6b as the claim amendments, as currently presented, are not further limiting.  See Response to arguments section below).
 	Li teaches each divided screen (Fig. 3, P1-P4) or display region has its own cursor which can instantly be activated upon the user interacting with said region via mouse or keyboard. 
 It would have been obvious to one skilled in the art, at the time of the invention, to modify Li with Fram such that a menu window is displayed after moving the cursor corresponding to the input device from the first display area to the second display area as this anticipation of the user’s next likely command, such as opening of a menu, increases the efficiency of the user input process.  
Regarding the limitation stating wherein contents of the menu window are not generated by the first computer device, Fram teaches displaying a menu window (Fig. 3 and 6b).  As stated in the rejection above, Li teaches contents of the window are not generated by the first computer device (p. 10, in the split screen operation mode the management computer 26 obtains the image signals of the controlled computers 220a, 220b, 240a, 240b from the controlled computers 220a, 220b, 240a, 240b meaning the contents are generated by the controlled computers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method menu window wherein contents of the menu window are not generated by the first computer device as this provides the user with full remote control over all windows, pop-ups, or menus that can be displayed by the remote computing devices. 
Regarding the amended limitations within the limitation beginning, “when the input signal generated by the user is operated in the second display area…,” the combination of Li,   Fram, and  Passeri teach these limitations.   Li teaches a single screen can display a first and second display which a user can move a cursor in between.  
 Passeri teaches a system with first and second displays and an operating method comprising 
when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying and opening an application (Abstract, [0011],  teach an application can be dragged from a first display to a second display which is currently not showing anything. When the application reaches the edge of the first display or crosses into the second display, the application automatically launches in the second display area).
The combination of Li, Fram, and Passeri teach the amended limitation as examiner explains above Li and Fram render the opening of a menu obvious when moving a cursor from a first display to a second display. Passeri further teaches a similar concept of automatically opening an application in a second display area currently non showing an image of the first 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li and Passeri such that when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying a menu window as Passeri teaches the ability to move content from one display area to another display area allows one to efficiently switch input devices between multiple computing devices ([0009]).
 	Regarding claims 2 and 6, Li teaches comprising: 
receiving an operating result of the user operating the menu window (movement of an input device, mouse or keyboard, will generate an operating result); and 
determining whether to perform a switching operating according to operating result (Location of input device movement determines whether or not a switching operation is performed. If input device movement stays inside a single divided screen region, such as P1, no switching operation will occur.  If input device movement moves from one divided screen region to another, a switching operation will occur).
 Li does not does not explicitly disclose displaying a menu window.  Fram teaches a menu window (Fig. 6, step 630. Also note step 618).  
(Fig. 2-3, page 10, in the split screen operation mode, the main window W may include four divided screens P1-P4 which correspond to the controlled computers 220a, 220b, 240a, 240b), and the switching operation is the processing unit instructing the USB multiplexer to switch the input device from controlling the first computer device to controlling the second computer device (If input device movement moves from one divided screen region to another, such as from P1 to P2, a switching operation will occur).
 	Regarding claims 4 and 8, Li teaches the switching operation is changing at least one of locations, sizes and definitions of the plurality of display areas displayed by the display device (Fig. 4, step 404, the user selects the controlled computer to be simultaneously displayed in the main window W and the controlled computers 220a, 220b, 240a belonging to the remote management devices 22 and 24, 240b, can specify a split screen arrangement).
	Regarding claim 5, Li teaches an operating system, comprising: 
at least a computer device, configured to perform computing operations (Fig. 2, personal computer 26); 
an input device, configured to receive operations of a user to generate an input signal for controlling the at least a computer device (page 13, cursor control device including a keyboard or a mouse); and 
a display device, coupled to the at least a computer device and the input device (Fig. 2, personal computer has a display device), comprising: 
(page. 7, first remote management device 22 and the second remote management device 24 are KVM switches both of whom are coupled to personal computer 26 as shown in figure 2); 
a panel, coupled to the USB multiplexer, for displaying images (Fig. 2, personal computer 26 display device is coupled to remote management devices 22/24); and
a processing unit, coupled to the input device and the USB multiplexer (personal computer 26 has a processing unit and input devices such as a keyboard and mouse), configured to control operations of the USB multiplexer and images displayed by the panel according to the input signal of the input device (personal computer 26 has control over remote management devices 22/24 wherein control is implemented with mouse or keyboard input devices); 
wherein when the panel displays device displays a plurality of display areas (page 9, the remote management program AP has a picture-in-picture mode of operation), and a first display area of the plurality of display areas shows images of a first computer device (Fig. 3, page 9, in the split screen operation mode, the user can select a plurality of controlled computers as image sources from the plurality of controlled computers 220a, 220b, 240a, 240b by using the user interface provided by the remote management program AP), and the first computer device is controlled by an input device (Any of controlled computers 220 can be controlled by personal computer 26), the operating method comprising: 
determining whether an input signal generated by a user through the input device is operated in a second display area different from the first display area in the plurality of display (Fig. 3, page 10, the user interface displays the names of all controlled computers on the screen of the management computer 26 for the user to select.  The user can select or tick the selected computer);
	displaying a window (Fig. 3, the management computer 26 window W in split screen operation mode),
	wherein contents of the window are not generated by the first computer device (p. 10, in the split screen operation mode the management computer 26 obtains the image signals of the controlled computers 220a, 220b, 240a, 240b from the controlled computers 220a, 220b, 240a, 240b meaning the contents are generated by the controlled computers).
Li teaches the ability to control a remote computer device when the input signal generated by the user is operated in a second display area, however, does not explicitly disclose displaying a menu window.  
Fram teaches an operating system, comprising:
 at least a computer device, configured to perform computing operations (Fig. 1, a computing system 100);
 an input device, configured to receive operations of a user to generate an input signal for controlling the at least a computer device (Fig. 1, computing system 110 comprises I/O devices 110 such as a mouse 130); and 
a display device (Fig. 1, display device 104), coupled to the at least a computer device and the input device, comprising: 
a universal serial bus (USB) multiplexer, coupled to the at least a computer device;
(Fig. 1, display device 104); and 
a processing unit, coupled to the input device, configured to control images displayed by the panel according to the input signal of the input device (Fig. 1, computing system 100 includes a central processing unit ("CPU") 105 which is coupled to the I/O devices 110 and controls images displayed by display device 104);
 wherein when the panel displays a plurality of display areas (Fig. 3, a plurality of regions 320-327), and a first display area of the plurality of display areas displays images of a first computer device of the at least a computer device (Fig. 1 and 3, display device 104 which displays a graphical menu 140/150 on a screen 160/310 wherein the graphical menu comprises a plurality of regions 320-327.  Each region corresponds a display area.  Each of regions 321-327 comprises an icon 141-148. Region 321 corresponds to a first display area showing an icon 141 wherein an icon shows images of a computing system 100), and the first computer device is controlled by the input device (Fig. 1, computing system 110 comprises I/O devices 110 such as a mouse 130), the processing unit determines whether an input signal generated by the user through the input device is operated in a second display area different from the first display area in the plurality of display areas after moving a cursor corresponding to the input device from the first display area to the second display area (Fig. 3 and 6, the computing device has the capability to determine if a user moves the mouse cursor 303 into any one of the image regions 321-327, or in this case, movement occurs in a second region 322 different from a first region. [0085], “permanent selection” of an icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, corresponds to an input signal generated by the user through the mouse input device when operated in the second display region or area 322); and 
immediately displays a menu window when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area for showing images of the first computer device to the second display area for showing images of the second computer device ([0081], Fig. 6B steps 620 and 630 describe the process of “permanent selection” of an icon which results in a menu being displayed.  A user selects an icon in a second region, for example icon 152 in region 322, and a menu will be displayed. See [0085], permanent selection of icon 152, such as by releasing the right mouse button when icon 152 is temporarily selected, for example, results in display of a new graphical menu 180. Fig. 1, 3, and 6, the computing device has the capability to determine if a user moves the mouse cursor 303 into any one of the image regions 321-327, or in this case, movement from a first region 321 to a second region 322.  Regarding the amended limitations, examiner again cites figures 6a and 6b as the claim amendments, as currently presented, are not further limiting.  See Response to arguments section below).
It would have been obvious to one skilled in the art, at the time of the invention, to modify Li with Fram such that a menu window is displayed after moving the cursor corresponding to the input device from the first display area to the second display area as this anticipation of the user’s next likely command, such as opening of a menu, increases the efficiency of the user input process.  
Fram teaches displaying a menu window (Fig. 3 and 6b).  As stated in the rejection above, Li teaches contents of the window are not generated by the first computer device (p. 10, in the split screen operation mode the management computer 26 obtains the image signals of the controlled computers 220a, 220b, 240a, 240b from the controlled computers 220a, 220b, 240a, 240b meaning the contents are generated by the controlled computers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li such that each of the computers 220a, 220b, 240a, 240b of Li will generate a menu window as taught in Fram resulting in displaying a menu window wherein contents of the menu window are not generated by the first computer device as this provides the user with full remote control over all windows, pop-ups, or menus that can be displayed by the remote computing devices. 
Regarding the amended limitations within the limitation beginning, “when the input signal generated by the user is operated in the second display area…,” the combination of Li,   Fram, and  Passeri teach these limitations.   Li teaches a single screen can display a first and second display which a user can move a cursor in between.  
 Passeri teaches a system with first and second displays and an operating method comprising 
when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying and opening an application (Abstract, [0011],  teach an application can be dragged from a first display to a second display which is currently not showing anything. When the application reaches the edge of the first display or crosses into the second display, the application automatically launches in the second display area).
The combination of Li, Fram, and Passeri teach the amended limitation. As examiner explains above Li and Fram render the opening of a menu obvious when moving a cursor from a first display to a second display. Passeri further teaches a similar concept of automatically opening an application in a second display area currently non showing an image of the first computer device when a cursor drags the application from the first display area to a second display area is well-known.  The combination of Li, Fram, and Passeri show the concepts described in the current claim are well-known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li and Passeri such that when the input signal generated by the user is operated in the second display area after moving the cursor corresponding to the input device from the first display area showing images of the first computer device to the second display area currently not showing any image of the first computer device, immediately displaying a menu window as Passeri teaches the ability to move content from one display area to another display area allows one to efficiently switch input devices between multiple computing devices ([0009]).
Regarding claims 9-10, the combination of Li, Fram, and Passeri teach the menu window is displayed after the cursor corresponding to the input device is moved from the first display area currently showing the images of the first computer device to the second display area currently showing images of the second computer device.
(Abstract, [0011],  teach an application can be dragged from a first display to a second display which is currently not showing anything. When the application reaches the edge of the first display or crosses into the second display, the application automatically launches in the second display area).
As examiner explained in the rejections of claims 1 and 5 above, Li and Fram render the opening of a menu obvious when moving a cursor from a first display to a second display. Passeri further teaches a similar concept of automatically opening an application in a second display area currently non showing an image of the first computer device when a cursor drags the application from the first display area to a second display area is well-known.  The combination of Li, Fram, and Passeri show the concepts described in the current claim are well-known.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the menu teachings of Fram in the operating method taught by Li and Passeri such that the menu window is displayed after the cursor corresponding to the input device is moved from the first display area currently showing the images of the first computer device to the second display area currently showing images of the second computer device as Passeri teaches the ability to move content from one display area to another display ([0009]).

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicant first argues the newly amended subject matter is not disclosed by Li or Fram.  As examiner shows in the rejection above, the combination of Li, Fram, and  Passeri disclose all the limitations including the recently amended claim limitations as currently presented. 
	Applicant notes on pages 8, “Fram’s second region 322 construed [by the examiner]  as the second display  area,” and argues on pages 9-10, specifically page 10, “even if Fram has multiple regions these regions (such as region 322 for the icon 152 or the region 321 for the icon 141 do not display images of different computer devices.” 
	First, examiner notes claims 1 and 5 do not state the second display area displays images of a different computer device.  Claims 1 and 5 state, “…the panel displays a plurality of display areas and a first display area of the plurality of display areas displays images of a first computer device.”  These claims never specify the second display area displays images of a different computer device as applicant is arguing. These claims go on to state that the second display area will show images of the first computer device.  That is the only limitation specifying what is displayed on the second display area.   Fram shows a display can be broken up into a plurality of regions or display areas wherein a cursor can be moved from one display area to a second area different than the first and wherein each area comprises an icon has control over a 
	Applicant finally argues Li fails to teach “to move a cursor from one split screen (such as the split screen P1) to another (such as the split screen P3).”   This is in reference to the claims 1 and 5 limitation, “…after moving a cursor corresponding to the input device from the first display area to the second display area.” Applicant points to Li specification page. 13 which teaches the control signal can be sent by a first cursor control device (for example, the keyboard) for the split screen P1 and the other control signal sent by the second cursor control device (for example, the mouse) for the split screen P3.  
	Examiner finds this argument unpersuasive based on the same paragraph from the Li specification which states, “however, the same two control signals can be sent from the same cursor control device (such as a keyboard).”  The control signals sent to control each split screen, P1 and P3, can originate from the mouse as well as Li’s specification lists the mouse as a cursor control device.  The user can therefore move the same mouse which, “moving a cursor corresponding to the input device from the first display area to the second display area.”  
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN P BRITTINGHAM whose telephone number is (571)270-7865.  The examiner can normally be reached on Monday-Thursday, 10 AM - 6 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL P BRITTINGHAM/Examiner, Art Unit 2622                                                                                                                                                                                                        

/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622